         Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                          Criminal No.     5:19-CR-96(GTS)

                V.                                 Plea Agreement

 Shawn Wells,



                Defendant.



        The United States of America, by and through its counsel of record, the United States

Attorney for the Northern District of New York, and defendant SHAWN WELLS (hereinafter

"the defendant"), by and through the defendant's counsel ofrecord, hereby enter into the following

plea agreement pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure:

I)      The Defendant's Obligations:

     a) Guilty Plea: The defendant will plead guilty to Count 1 ofthe information in Case No.

        5:19-CR-96(GTS)charging misappropriation of postal funds, in violation of 18 U.S.C. §

        1711.


     b) Special Assessment: The defendant will pay an assessment of $25.00 per count of

        conviction pursuant to 18 U.S.C.§ 3013. The defendant agrees to deliver a check or money

        order to the Clerk ofthe Court in the amount of$25.00, payable to the U.S. District Court,

        at the time of sentencing.

     c) Compliance with Other Terras of Agreement: The defendant will comply in a timely

        manner with all of the terms ofthis plea agreement.

     d) Restitution: The defendant will consent to entry of an order directing the defendant's

        payment of restitution in the following amounts to the following victims, whether or not
         Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 2 of 18




        the losses suffered by those victims resulted from the offense ofconviction: $444 to Valerie

        Vaccaro.


2)      The Government's Obligations;

     a) Dismissal of remaining charges: Upon imposition ofa sentence consistent with the terms

        of this agreement, the government will move to dismiss all charges against the defendant

        in Case No,5:18-CR-83(GTS)other than those to which the defendant pled guilty pursuant

        to this agreement and on which the Court imposed sentence. Such dismissal will be without

        prejudice, permitting the government to seek reinstatement of any and all of those charges

        if the guilty plea and sentence do not remain in effect.

     b) Compliance with Other Terms of Agreement: The government will comply in a timely

        manner with all of the terms ofthis plea agreement.

3)      Potential Maximum Penalties: The defendant understands that the Court can impose the

following maximum penalties for the offense to which the defendant agrees to plead guilty and

may be required to impose mandatory minimum terms of imprisonment, all as set out below:

     a) Maximum term of imprisonment: 1 year, pursuant to 18 U.S.C. § 1711.

     b) Maximum fine: $100,000, pursuant to 18 U.S.C. § 3571(b)(5).

     c) Supervised release term:

        (1) In addition to imposing any other penalty, the sentencing court may require the

           defendant to serve a term of supervised release of up to 1 year, to begin after

           imprisonment. See 18 U.S.C. § 3583. A violation of the conditions of supervised

           release during that time period may result in the defendant being sentenced to an

           additional tenn of imprisonment of up to 1 year.
         Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 3 of 18




     d) Other adverse consequences:          Other adverse consequences may result from the

        defendant's guilty plea as further described in paragraph F below.

4)      Elements of Offense: The defendant understands that the following are the elements of

the offense to which the defendant agrees to plead guilty. The defendant admits that the

defendant's conduct satisfies each and every one of these elements.

     a) First, the defendant was employed by the United States Postal Service;

     b) Second,that while so employed,the defendant unlawfully used, embezzled, hypothecated,

        and converted to his own use property coming into his possession and under his control;

        and


     c) Third, that the property came into his possession and under his control in the execution and

        under color of his employment with the United States Postal Service.

5)      Factual Basis for Guilty Plea: The defendant admits the following facts, that those facts

demonstrate the defendant's guilt for the offense to which the defendant is pleading guilty, and

that there are no facts establishing a viable defense to that offense:

     a) On December 31, 2016, a Chittenango postal customer received an envelope containing

        two gift cards. The envelope was ripped, and missing a third Visa gift card and the receipt

        for the Visa gift card. The value of the missing Visa gift card was $444.

     b) Agents were able to trace the purchase history from the missing Visa card. Agents

        determined that multiple purchases, in the total amount of $313.37, were made using the

        gift card.

     c) On January 14, 2017, Shawn Wells used the card at a Nice and Easy Mart for $34.00, and

        was captured on video surveillance during the transaction.
         Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 4 of 18




     d) On January 27, 2017, the Visa card was used to purchase groceries at the Tops Market in

        Manlius. The customer for this transaction used a Tops Bonus Card during the grocery

        purchase, thereby identifying the customer for the transaction. The customer was the wife

        of Shawn Wells.


     e) Shawn Wells was a letter carrier for the United States Postal Service at the time of the

        offense.


     f) During an interview, the defendant admitted to stealing the Visa card from the mail that he

        was entrusted to deliver. The defendant admitted to using the Visa gift card because he

        was experiencing financial difficulties.

6)      Sentencing Stipulations;

     a) The government will recommend a 2-level downward adjustment to the applicable federal

        sentencing guidelines offense level pursuant to U.S.S.G. §3El.l(a) if,(i)through the time

        of sentencing, the government is convinced that the defendant has demonstrated

        "acceptance of responsibility" for the offense(s) to which the defendant is pleading guilty

        and all relevant conduct, as defined in U.S.S.G. § 1B1.3; and (ii) the government does not

        determine that the defendant, after signing this agreement, committed any other federal,

        state, or local crimes, or engaged in conduct that constitutes "obstruction ofjustice," as

        defined in U.S.S.G. §3C1.1.

7)      Waiver ofRights to Appeal and Collateral Attack: The defendant waives(gives up)any

and all rights, including those conferred by 18 U.S.C. § 3742 and/or 28 U.S.C. §§ 2241 and 2255,

to appeal and/or to collaterally attack the following (except that the defendant does not waive the

right to raise a claim based on alleged ineffective assistance of counsel):

     a) The conviction resulting from the defendant's guilty plea;
        Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 5 of 18




   b) Any claim that the statute to which the defendant is pleading guilty is unconstitutional;

   c) Any claim that the admitted conduct does not fall within the scope ofthe statute;

   d) Any sentence to a term of imprisonment of6 months or less;

   e) Any sentence to a fine within the maximum permitted by law;

   f) Any sentence to a term of supervised release within the maximum permitted by law;

   g) Any order offorfeiture or restitution imposed by the Court that is consistent with governing

       law and is not contrary to the terms ofthis agreement.

Nothing in this appeal waiver is meant to be or should be construed as a representation of or

agreement concerning the appropriate sentence in this case.
       Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 6 of 18




A. Right to Counsel: The defendant has a right to assistance of counsel in connection with

   settlement of this case and understands that right. Defense counsel has advised the defendant

   of nature of the charges to which the defendant is agreeing to plead guilty and the range of

   possible sentences.

B. Waiver of Trial-Related Rights: The defendant has the following additional constitutional

   rights in connection with the charges in this case: (i) to be presumed innocent until proven

   guilty beyond a reasonable doubt;(ii) to plead not guilty; (iii) to trial by jury;(iv)to confront,

   cross-examine,and compel the attendance of witnesses at trial;(v)to present defense evidence;

   and (vi)to remain silent and be protected against compelled self-incrimination. The defendant

   understands that by pleading guilty, the defendant waives (gives up)these rights.

C. Court Not Bound by Plea Agreement: This plea agreement is made pursuant to Rule

   11(c)(1)(A) of the Federal Rules of Criminal Procedure. The Court is neither a party to, nor

   bound by this Plea Agreement. The Court may accept or reject this Plea Agreement or defer a

   decision until it has considered the Presentence Investigation Report prepared by the United

   States Probation Office. If the Court rejects the provisions of this agreement permitting the

   defendant to plead guilty to certain charges in satisfaction of other charges, the Court will

   permit the defendant to withdraw the plea of guilty before sentencing, pursuant to Fed. R.

   Crim. P. 11(c)(5) «&(d).

D. Court Not Bound by Agreed-Upon Recommendations,Stipulations, and Requests: If this

   agreement contains any provisions under Fed. R. Crim. P. 11(c)(1)(B) by which the

   government agrees to recommend, stipulates, or agrees not to oppose the defendant's request,

   that a particular sentence or sentencing range is appropriate or that a particular provision ofthe
       Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 7 of 18




   federal sentencing guidelines, or a policy statement, or sentencing factor does or does not

   apply, such a recommendation, stipulation, or request does not bind the Court, which may

   make independent factual findings by a preponderance of the evidence and may reject such

   recommendations, requests, and stipulations between the parties. If the Court rejects one or

   more recommendations, stipulations, or requests, the defendant is not entitled to withdraw the

   defendant's plea of guilty and is not released from the obligations described in this agreement.

   Under such circumstances, the government reserves the right to support and defend, in

   connection with any post-sentencing proceedings, any decision the Court may make with

   regard to the defendant's sentence, whether or not such decision is consistent with the

   government's recommendations, stipulations, or requests set out in this agreement.

E. Sentencing:


   a. Maximum terms of imprisonment: The defendant understands that the Court has

      discretion to impose a sentence within the statutory maximum sentence(s) set out in this

      agreement. If the defendant is pleading guilty to multiple charges, the Court may be

      required by law to have the sentences of imprisonment on the convictions resulting from

      those charges run consecutively to each other. Otherwise, the Court has discretion to have

      sentences of imprisonment run concurrently or consecutively. See 18 U.S.C. § 3584.

   b. Mandatory minimum terms of imprisonment: If specified in this agreement, the

      conviction on one or more charges to which the defendant has agreed to plead guilty may

      require imposition of a mandatory minimum term of imprisonment. In such cases, the

      court must impose a term of imprisonment no less than the required mandatory minimum

      term unless an exception to that requirement applies. Such exception may be dependent

      on a motion by the government.
    Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 8 of 18




c. Section 851 Enhancements; The defendant understands that if the government has filed

   an information against the defendant as provided 21 U.S.C. § 851, alleging that the

   defendant has one or more final convictions for a felony drug offense, and, as part of this

   agreement,the defendant has admitted and/or affirmed that the defendant was so convicted,

   then, by pleading guilty, the defendant will lose the right to attack any sentence the court

   imposes by challenging any such prior conviction.

d. Sentencing guidelines:

   i. The actual sentence to be imposed upon the defendant is within the discretion of the

      sentencing Court, subject to the statutory maximum and mandatory minimum penalties,

      as described above, and the provisions of the Sentencing Reform Act and the United

      States Sentencing Guidelines promulgated thereunder. While the Court is not bound

      to impose a sentence within the applicable sentencing guidelines range, it must take

      into account the sentencing guidelines, along with the other factors set forth in 18

      U.S.C. § 3553(a).

   ii. Any estimate ofthe defendant's offense level, criminal history category,and sentencing

      guidelines range provided before sentencing is preliminary and is not binding on the

      parties to this agreement,the Probation Office, or the Court. Until the Probation Office

      has fully investigated the defendant's criminal history, it is not possible to predict with

      certainty the defendant's criminal history category and, in some cases, the defendant's

      offense level.


   iii. Under certain circumstances, the defendant's criminal history may affect the

      defendant's offense level under the federal sentencing guidelines. If the presentence

      investigation reveals that the defendant's criminal history may support an offense level



                                            8
    Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 9 of 18




       different than an offense level stipulated in this agreement,the parties are not bound by

       any such stipulation as to the defendant's offense level and may advocate with respect

       to how the defendant's criminal history affects the offense level.

e. Factual findings: The defendant understands that the sentencing Court may make factual

   findings with respect to any and all sentencing factors and issues, including those

   referenced in the United States Sentencing Guidelines, whether or not such factors or issues

   have been admitted by the defendant or stipulated by the parties. In making those findings

   by a preponderance of the evidence, the Court may consider any reliable evidence,

   including hearsay.    The Defendant understands that the sentence imposed may be

   determined based upon such judicial fact-finding.

f. Use of the Defendant's Statements: The defendant understands that the sentencing court

   may consider any statement that the defendant has made or makes in this Plea Agreement,

   during the guilty plea, to the Probation Office, and at sentencing when imposing sentence.

   In addition the government may be able to use the defendant's statements in this agreement

   and at the guilty plea and at sentencing in any criminal, civil, or administrative proceeding.

   For example, if the defendant fails to enter a guilty plea (as required by this agreement) or

   the defendant's guilty plea is later withdrawn or vacated for any reason other than the

   Court's rejection of this Plea Agreement under Fed. R. Crim. P. 11(c)(5), the government

   may introduce the defendant's statements into evidence in any prosecution. If, however,

   the Court rejects this Plea Agreement under Fed. R. Crim. P. 11(c)(5), and the defendant

   withdraws the guilty plea pursuant to Fed. R. Crim. P. 11(d)(2)(A), the government will

   not be permitted to use any of the defendant's statements in this Plea Agreement. To the

   extent that Rule 11(f) of the Federal Rules of Criminal Procedure and/or Rule 410 of the
   Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 10 of 18




   Federal Rules ofEvidence are inconsistent with this paragraph,the defendant waives(gives

   up)any protections under those rules.

g. Government's Discretion to Recommend a Sentence: Unless a stipulation in this

   agreement explicitly limits the government's discretion              with   respect to     its

   recommendations at sentencing, this agreement does not prevent the government from

   urging the sentencing Court to find that a particular offense level,criminal history category,

   ground for departure, or guidelines range applies; from recommending a specific sentence

   within the applicable guidelines range as determined by the Court or as urged by the

   government; or, if the government deems appropriate, recommending that the Court

   impose a sentence above the applicable guidelines range.

h. Sentencing-Related Information: The government has the right to advise the sentencing

   Court and the Probation Office of any information, in aggravation or mitigation of

   sentencing, whether or not encompassed within the count(s) to which the defendant has

   agreed to plead guilty, subject only to the limitation described in U.S.S.G. §1B1.8. No

   stipulation in this plea agreement limits the obligations of both parties to ensure that the

   sentencing Court has all information pertinent to its determination of an appropriate

   sentence. The parties may provide any factual information relevant to sentencing to the

   Probation Office and/or to the Court, without limitation, before or after the completion of

   the Presentence Investigation Report. The parties agree that the submission of such

   information shall not be deemed "advocacy" in violation of any stipulation in this plea

   agreement.

i. Supervised Release Term and Conditions: If the defendant is placed on supervised

   release, under some circumstances, including the defendant's violation of one or more



                                            10
      Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 11 of 18




      supervised release conditions, the Court may extend the term of supervised release, and

      may modify, reduce, or enlarge the conditions of such release.

F. Other Adverse Consequences: The following are some examples of the adverse

  consequences of pleading guilty other than the sentence imposed by the Court, along with any

  judicial order of forfeiture and/or restitution:

  a. Conviction of a felony may result in the loss of civil rights, including, but not limited to,

      the right to vote and the right to possess firearms.

   b. If the defendant is not a United States citizen, such conviction may result in deportation or

      removal from the United States, may bar readmission to the United States ifthe defendant

      leaves the country, and may result in a denial of a pending or future application for

      citizenship. If the defendant is a naturalized citizen, such conviction may result in

      denaturalization, followed by deportation or removal from the United States. Under federal

      law, removal or deportation may be an almost certain consequence of a conviction for a

      broad range of federal offenses, including, but not limited to, aggravated felonies, as

      defined in 8 U.S.C. § 1101(a)(43), and crimes of moral turpitude, which includes crimes

      involving fraud. Removal and other immigration consequences are the subject of a

      separate proceeding. No one, including the defendant's attorney and the Court, can predict

      with certainty the effect ofthe conviction resulting from this agreement on the defendant's

      immigration status. The defendant understands this uncertainty and nonetheless wishes to

      plead guilty regardless of any immigration consequences that the guilty plea may entail,

      even if the consequence is the defendant's automatic removal from the United States.




                                                11
       Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 12 of 18




   c. A felony conviction may adversely affect the defendant's ability to hold certain

       professional licenses and may impair the defendant's ability to do business with federal,

       state, and local governments or to receive benefits from such governments.



       There may be other adverse consequences as well, some ofthem unforeseeable. It may be

       difficult or impossible to predict all of the adverse consequences of the defendant's guilty

       plea. The defendant agrees that any resulting adverse consequences, whether or not

      foreseen or foreseeable, will not provide a basis for withdrawing from the guilty plea

       described in this agreement or otherwise challenging the resulting conviction and sentence.

G. Restitution; Independent of any agreement to pay restitution, and whether there is any such

   agreement, the sentencing Court may be required to order that the defendant pay restitution to

   any victim of the offense(s) of conviction under the Mandatory Victim Restitution Act, 18

   U.S.C. § 3663A. In addition, the sentencing Court may have the authority to order that the

   defendant pay restitution to any victim of the offense(s) of conviction pursuant to 18 U.S.C.

   §§ 3663 & 3664. In any case involving a conviction for a sexual exploitation offense in chapter

   110 of title 18 of the United States Code, the Court must order restitution for the full amount

   ofthe victim's losses as determined by the court. The victim's losses include, but are not limited

   to medical services related to physical, psychiatric, or psychological care; physical or

   occupational therapy or rehabilitation; necessary transportation, temporary housing, and child

   care expenses; lost income; attorney's fees and other costs; and any other losses suffered by

   the victim as a proximate result of the offense. The restitution payment will be in addition to

   any other civil or criminal penalty authorized by law.




                                                12
       Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 13 of 18




H. Forfeiture; If the defendant has agreed to forfeiture of assets, the defendant agrees to the

   following terms and conditions:

   a. The defendant hereby forfeits,to the United States, all right, title, and interest ofany nature

       in any and all assets that are subject to forfeiture, including substitute assets, as set forth

       above, whether those assets are in the possession or control of the defendant, a nominee,

       or some other third party.

   b. The defendant consents to the entry of an order offorfeiture ofthe assets described above.

   c. The defendant is aware that pursuant to Rule 32.2(b)(4)(A)ofthe Federal Rules of Criminal

       Procedure, a preliminary order of forfeiture becomes final as to a given defendant at

       sentencing or at any time before sentencing if the defendant consents. The defendant

       consents that the preliminary order of forfeiture in this case shall become final as to the

       defendant before sentencing, as ofthe date the preliminary order offorfeiture is entered by

       the Court. The defendant understands that the government, upon entry of the preliminary

       order of forfeiture, will address any potential third party claims pursuant to Rule 32.2(c),

       and seek to finalize forfeiture.


   d. Forfeiture ofthe defendant's assets will not satisfy all, or any portion of, a fine, restitution,

       or other monetary penalty that the Court may impose upon the defendant in addition to

       forfeiture. Satisfaction of all, or any portion of, any restitution, fine, or other penalty that

      the Court may impose upon the defendant in addition to forfeiture will not satisfy all, or

       any portion of, any forfeiture judgment ordered by the Court.

   e. In the event that any successful claim is made, by any third party, to the assets described

       above, the defendant agrees to forfeit substitute assets equal in value to the assets




                                                 13
    Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 14 of 18




   transferred to any such third party. The defendant agrees that forfeiture of substitute assets

   shall not be deemed an alteration of the Defendant's sentence.

f. The defendant agrees to cooperate with the United States by taking whatever steps are

   necessary to pass clear title to the United States of any forfeitable assets, including but not

   limited to, surrendering title; completing any documents or legal proceedings required to

   transfer assets to the United States; and taking necessary steps to ensure that assets subject

   to forfeiture are not sold, disbursed, expended, destroyed, damaged, hidden or otherwise

   made unavailable for forfeiture or removed beyond the jurisdiction of the Court.

g. The defendant waives the right to a jury trial on the forfeiture of assets. The defendant

   waives all constitutional, legal, and equitable defenses to the forfeiture of assets, as

   provided by this agreement, in any proceeding, including but not limited to any jeopardy

   defense or claim of double jeopardy or any claim or defense under the Eighth Amendment

   to the United States Constitution, including any claim of an excessive fine.

h. The defendant acknowledges that the government may institute civil or administrative

   proceedings against any or all of the defendant's forfeitable assets, including, but not

   limited to substitute assets and any forfeitable assets not identified by the defendant, and

   agrees not to contest any such forfeiture proceedings.

i. The defendant represents and warrants that the defendant has no direct or indirect interest

   in any property, real or personal, or other asset subject to forfeiture by virtue of this plea

   agreement, other than those listed above.

j. In the event the government determines that the defendant has breached any condition of

   this plea agreement, none of the forfeited property shall be returned to the defendant, nor

   shall the defendant assert any claim to the forfeited property. The defendant shall not



                                             14
       Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 15 of 18




      reacquire any forfeited property, directly or indirectly, through family members,nominees,

      friends, or associates.

I. Determination of Financial Condition and Payment of Interest and Penalties:


   a. In order to facilitate the collection of financial obligations to be imposed in connection

      with this prosecution, the defendant agrees fully to disclose all assets in which the

      defendant has any interest or over which the defendant exercises control, directly or

      indirectly, including those held by a spouse, nominee, or other third party.

   b. The defendant will promptly submit a complete, accurate, and truthful financial statement

      to the United States Attorney's Office, in a form it provides and as it directs.

   c. The defendant authorizes the United States Attorney's Office to obtain a credit report on

      the defendant in order to evaluate the defendant's ability to satisfy any financial obligation

      imposed by the Court.

   d. Interest and penalties may accrue, as a matter of law, on any unpaid financial obligation

      imposed as part of the defendant's sentence, from as early as the date of sentencing.

J. Remedies for Breach;


   a. Should the government determine that the defendant, after the date the defendant has

      signed this plea agreement,(i) has committed any further crime or violated any condition

      of release or supervision imposed by the Court (whether or not charged); (ii) has given

      false, incomplete, or misleading testimony or information; or (iii) has moved to withdraw

      the defendant's guilty plea for reasons other than those described in this agreement or

      otherwise has breached any term or condition of this plea agreement or supplemental

      agreements with the government, the government will have the right, in its sole discretion,

      to void this agreement, in whole or in part. In the event of such breach, the defendant will



                                               15
   Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 16 of 18




   remain obligated to plead guilty and otherwise comply with the terms of this agreement

   and will not be permitted to withdraw the defendant's guilty plea under this agreement.

   The defendant will be subject to prosecution for any federal criminal violation of which

   the government has knowledge, including but not limited to charges that this Office has

   agreed to dismiss or not to prosecute under this agreement,

b. Ifthe defendant breaches this agreement,the government will have the following remedies,

   among others, available to it:

   i. To bring prosecution for any federal criminal offenses dismissed or not prosecuted

       under this agreement. The defendant waives(gives up)any defense or objection to the

       commencement ofany such prosecution that is not time-barred by the applicable statute

       of limitations as of the date on which the defendant signed this plea agreement,

       notwithstanding the expiration of the statute of limitations between the signing of the

       agreement and the commencement of any such prosecution.

   ii. In connection with any such prosecution, any information, statement, and testimony

       provided by the defendant, and all leads derived therefrom, may be used against the

       defendant, without limitation and without regard to any rights the defendant may have

       under Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410.

   iii. To utilize any information, statement, or testimony provided by the defendant in any

       proceeding, including at sentencing, notwithstanding U.S.S.G. §1BI.8;

   iv. To advocate if, and how, any particular adjustment or specific offense characteristic

      affects the applicable Sentencing Guidelines range without regard to any contrary

       stipulations contained in this agreement;




                                           16
       Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 17 of 18




       V. To refrain from making any sentencing-related motion favorable to the defendant

          without regard to any provision in this agreement obligating the government to consider

          making or make such motion upon fulfillment of certain conditions;

       vi. To urge the sentencing Court to take the defendant's breach into account when

          imposing sentence;

       vii. To recommend any sentence the government deems appropriate, even if such

          recommendation is at odds with any stipulation in this agreement.

K. Limitations: This agreement is between the United States Attorney's Office for the Northern

   District of New York and the defendant. References to "the government" in this agreement

   refer only to that Office. This agreement does not bind any other federal, state, or local

   prosecuting authorities. Furthermore, this agreement does not prohibit the United States, any

   agency thereof, or any third party from initiating or prosecuting any civil or administrative

   proceedings directly or indirectly involving the defendant, including, but not limited to,

   proceedings by the Internal Revenue Service relating to potential civil tax liability, proceedings

   relating to the forfeiture of assets, and proceedings by the Department of Homeland Security,

   Bureau of Citizenship and Immigration Services relating to the immigration status of the

   defendant.


L. Agreement Must be Signed; Modifications Must be Written or on the Record: This


   agreement,to become effective, must be signed by all ofthe parties listed below. No promises,

   agreements, terms, or conditions other than those set forth in this plea agreement will be

   effective unless memorialized in writing and signed by all parties or confirmed on the record

   before the Court.




                                                17
       Case 5:19-cr-00096-GTS Document 2 Filed 03/26/19 Page 18 of 18




M. Agreement to Plead Guilty Voluntary: The defendant acknowledges reading each of the

   provisions ofthis plea agreement with the assistance ofcounsel and understands its provisions.

   The defendantfurther acknowledges that the defendant's agreement to plead guilty is voluntary

   and did not result from any force, threat, or promises (other than the promises in this plea

   agreement and any written supplemental agreements or amendments).



GRANT C. JAQUITH
United States Attorney




Tamara B. Thomson                                                     Date'       ^
 Assistant United States Attorney
Bar Roll No. 515310



               C
SHAWN WELLS                                                           Date
Defendant




                                                                      Date
Attorney for
Bar Roll No.




                                              18
